DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on November 8, 2021 were received and fully considered. Claims 4, 9, and 25 were amended. Claims 12-22 remain withdrawn from consideration (non-elected) and are not treated on the merits. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Objections
Claims 6 and 8-10 are objected to because of the following informalities:
Claim 6 recites “The apparatus of claim 4” in line 1 (the preamble), which should be changed to --The analyte sensor apparatus of claim 4--
Claim 8 recites “The apparatus of claim 7” in line 1 (the preamble), which should be changed to --The analyte sensor apparatus of claim 7--
Claim 9 recites “The apparatus of claim 7” in line 1 (the preamble), which should be changed to --The analyte sensor apparatus of claim 7--
Claim 10 recites “The apparatus of claim 7” in line 1 (the preamble), which should be changed to --The analyte sensor apparatus of claim 7--
Appropriate correction is required.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the sensors of claim 4” in line 1, which lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brister et al. (US PG Pub. No. 2009/0099436 A1) (hereinafter “Brister”) in view of Ho et al. (US PG Pub. No. 2015/0065820 A1) (hereinafter “Ho”).

Brister was applied in the previous office action.

However, Brister does not teach a connection portion, the connection portion including at least one of a first contact pad or a second contact pad on an insulation layer; and the counter electrode comprises a second metal composition having an adhesion that allows peeling of the second metal composition from a substrate so as to remove the sensor from the substrate. 
Ho teaches adhesion that allows peeling of the second metal composition from a substrate so as to remove the sensor from the substrate on which the sensor was fabricated (abstract “forming a sacrificial layer on a working substrate; forming a first bio-compatible layer on the sacrificial layer such that the first bio-compatible layer adheres to the sacrificial layer; forming a conductive pattern on the first bio-compatible layer; mounting an electronic component to the conductive pattern; forming a second bio-compatible layer over the first bio-compatible layer, the electronic component, and the conductive pattern; and removing the sacrificial layer to release the bio-compatible device from the working substrate”; par.0002 “sensor configured to detect the at least one analyte”).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art when the invention was filed to modify Brister to utilize a sacrificial layer to improve adhesion so as to reduce separation (e.g. peeling) from the working substrate during subsequent fabrication steps, as evidence by Ho (see par.0025). Although Brister’s cited embodiments do not explicitly teach a connection portion, the connection portion including at least one of a first contact pad or a second contact pad on an traces that electrically connect the electrochemically reactive surface to connectors (for connecting the sensor to electronics) or to the electronics” (see par.0214). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to utilize conductive wires or traces in order to provide electrical connection for the sensor electrodes.
With respect to claim 5, Brister teaches the sensing portion in the cannula (par.0369 “configured for insertion into a catheter”); the fold (par.0388 “bendable” implies a fold); a reference electrode on the first side of the insulation layer (other embodiments utilize a reference electrode R; see Fig.9); insulation between the reference electrode and the working electrode (par.0355 “insulator”); first contact metal electrically contacting the working electrode, the first contact metal comprising the first contact pad; second contact metal electrically contacting the counter electrode, the second metal comprising the second contact pad (par.0344+; see Figs. 7-9, which depict working electrode and counter electrode, both of which are in electrical communication with corresponding pads/contacts); and wherein the insulation layer and the insulation comprise polyimide (par.0273 “any suitable insulating material can be used, for example... polyimide”) and the working electrode, the counter electrode, the insulation layer, the insulation, and the analyte sensing layer are flexible (par.0344 “sensor’s flexibility”).
However, Brister does not teach the second metal composition comprising a surface exposed after being peeled from the substrate; the connection portion mounted to a mount.
Ho teaches surface exposed after being peeled from the substrate (see abstract; understood that there is a surface exposed after being peeled from the substrate).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art when the invention was filed to modify Brister to utilize a sacrificial layer to improve adhesion so as to reduce separation (e.g. peeling) from the working substrate during subsequent fabrication steps, as evidence by Ho (see par.0025). Although Brister does not teach the connection portion mounted to a mount, this would be obvious to PHOSITA when the invention was filed as it is widely known to mount electrical circuitry in an operating room in order to provide organization with respect to various medical equipment, sensors, displays, etc.
With respect to claim 10, Brister does not explicitly teach a separation of the working electrode and the counter electrode is such that, in response to a constant concentration of the analyte: the electrical current varies by less than 15% over a period of 31 days, and/or chemical products created by reactions at each of the working electrode and the counter electrode reactions do not interfere or have detrimental interactions with performance of the working electrode and the counter electrode. However, Examiner argues that this would be obvious to POSITA when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Lastly, Examiner adds that the limitations are further obvious to POSITA as it is widely known in analyte monitoring systems to increase stability and reduce drift.
	With respect to claim 11, Brister does not explicitly teach a set of at least 36 of the sensors of claim 4, wherein a separation and electroactivity of the working electrode and the counter electrode in each of the sensors is such that, in response to a same St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Lastly, Examiner adds that the limitations are further obvious to POSITA as it is widely known in analyte monitoring systems to increase stability and reduce drift.
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brister and Ho, as applied to claim 4 above, in view of Milner et al. (US PG Pub. No. 2008/0119701 A1) (hereinafter “Milner”).

Milner was applied in the previous office action.
With respect to claim 6, Brister and Ho teach apparatus as established above. Brister also teaches the apparatus is a glucose sensor (par.0335 “glucose sensor”).
However, Brister and Ho do not explicitly teach the metal composition comprises least one structured layer selected from a patterned layer, a roughened layer, a non-uniform layer, a layer including voids, and a layer comprising pillers.
Milner teaches a layer comprises pillars (see par.0028 “Adhesion...array of diameter pillar patterns”; see also par.0034).
. 

Claims 7, 8, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Brister in view of Yang et al. (US PG Pub. No. 2015/0122645 A1) (hereinafter “Yang”) and Goodwin et al. (US PG Pub. No. 2017/0184534 A1) (hereinafter “Goodwin”).

Yang and Goodwin were applied in the previous office action.
With respect to claim 7, Brister teaches an analyte sensor apparatus comprising: a working electrode on a first side of an insulation layer, the working electrode comprising a metal composition having an electroactive surface; a counter electrode on a second side of the insulation layer opposite the first side, wherein the insulation layer is between the counter electrode and the working electrode; and an analyte sensing on the working electrode, wherein: the analyte sensing layer detectable alters electrical current at the working electrode in a presence of an analyte (see rejection of claim 4 above).
However, Brister does not explicitly teach a sensor cut from a film on a rigid substrate; and the counter electrode comprises physical vapor deposited metal removed from a rigid substrate, or the sensor further comprises a base layer attached 

Note: Per broadest reasonable limitation, the limitations after “or” in currently recited claim 7 are not required as they are not positively recited.

Yang teaches:
metal removed from a rigid substrate (par.0083 “...peel-off paper strip 34 normally provided to cover and protect the adhesive layer 32, until the sensor set 10 is ready for use”).

Goodwin teaches:
[0094] As previously mentioned, the electrode can be formed by physical vapor deposition. This generally describes the coating of the substrate with the material from the non-noble metal alloy target to form the conductive layer. As used herein, the term "physical vapor deposition" shall denote depositing thin-films by providing for the condensation of vaporized material onto a substrate. The physical vapor deposited coating may be performed with any type of physical vapor deposition process previously described, i.e., sputter coating, thermal evaporation, electron beam evaporation, laser ablation, arc vaporization, co-evaporation, ion plating, or the like. For example, in some embodiments, the physical vapor depositing step will be performed via a sputtering process, in which the substrate is coated with the conductive layer by sputtering the non-noble metal alloy target via the sputtering device. The resulting substrate with the conductive layer coated thereon may be used as a biosensor component, which may include a working electrode, a reference electrode, or a counter electrode. In certain embodiments, such as when a roll of substrate material is vacuum coated with a conductive layer, via a roll-to-roll physical vapor deposition process, the resulting thin-film sheet may be cut apart to appropriate size to form a thin-film electrode upon a substrate. In other embodiments, the biosensor components can be formed from the thin-film sheet by etching, such as chemical or laser etching. In still other embodiments, the biosensor components can be formed using a patterned mask, which is laid on the substrate, and the conductive layer is physical vapor deposited thereover to form the biosensor component.

Note: While the optional limitations in claim 7 (limitations immediately after “or”) have not been mapped in the rejection of claim 7, Examiner has cited new references that set forth these limitations (see Ho and Le Neel).
With respect to claim 8, Brister and Goodwin teach an apparatus with physical vapor deposited metal, as established above.
However, Brister and Goodwin do not teach at least one structured layer selected from a patterned layer, a roughened layer, a non-uniform layer, and a layer including voids. 
Yang teaches metal composition comprises a patterned layer (par.0008 “layers can be formed via a number of processes known in the art such as spin coating, slot-
Therefore, it would have been prima facie obvious to one having ordinary skill in the art when the invention was filed to modify Brister and Goodwin to utilize a patterned layer in order to prepare surfaces and/or strengthen the conductive regions in a desired manner, as evidence by Yang (see par.0008, 0060). Additionally, Examiner argues that this limitation is obvious to PHOSITA as it amounts to design choice lacking criticality. The difference in shapes is absent of any showing of criticality, and so it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I).
With respect to claim 23, Brister teaches the sensor comprises a sensing portion including the working electrode, the counter electrode, and the analyte sensing layer (see rejection of claim 4 above). Goodwin also teaches the counter electrode comprising physical vapor deposited metal after being removed from the rigid substrate (see rejection of claim 7). While Brister, Yang, and Goodwin do not explicitly teach physical vapor deposited metal exposed across an entire back-side of the sensing portion, this would be obvious to PHOSITA when the invention was filed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brister, Yang, and Goodwin, as applied to claim 7 above, in view of Milner and Le Neel et al. (US PG Pub. No. 2015/0253276 A1) (hereinafter “Le Neel”).
With respect to claim 9, Brister, Yang, and Goodwin teach an apparatus with physical vapor deposited metal as set forth above.
However, Brister, Yang, and Goodwin do not teach that the physical vapor deposited metal comprises pillars, the rigid substrate comprises glass, and the physical vapor deposited metal was removed from the glass.
Milner teaches physical vapor deposited metal comprises pillars (see par.0028 “Adhesion...array of diameter pillar patterns”; see also par.0034).
Le Neel teaches the rigid substrate comprises glass (abstract “peeling away the micro-sensor from the glass carrier substrate”), and the physical vapor deposited metal was removed from the glass (par.0025 “metal organic chemical vapor deposition”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Brister, Yang, and Goodwin such that the physical vapor deposited metal comprises pillars in order to solve problems when optically measuring analytes, such as backscattering, as evidence by Milner (see par.0004). Additionally, PHOSITA would have had predictable success when the invention was filed to modify Brister, Yang, and Goodwin to utilize a glass substrate and physical vapor deposited metal in order to protect fluid chemical reagent from degradation during fabrication of the micro-sensor and achieve flexibility, as evidence by Le Neel (see abstract).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Brister, Yang, and Goodwin, as applied to claim 7 above, in view of Huang et al. (US PG Pub. No. 2014/0243634 A1) (hereinafter “Huang”).

Huang was applied in the previous office action.
With respect to claim 24, Brister, Yang, and Goodwin teach the physical vapor deposited metal (Goodwin, see rejection of claim 7), the insulation layer comprising a first polyimide insulation layer (par.0273 “insulating material can be used, for example... polyimide”).
However, Brister, Yang, and Goodwin do not teach a second metal on the first polyimide insulation later; a second insulation polyimide layer on the first insulation polyimide layer and the second metal; a first opening and a second opening in the second insulation polyimide layer; a third metal in the first opening and comprising the working electrode; and fourth metal into the second opening and comprising a reference electrode (RE).

Huang teaches:
[0073] The embodiment shown in FIG. 12 includes a base substrate layer 402 to support the sensor 400.  The base substrate layer 402 can be made of a material such as a metal and/or a ceramic and/or a polymeric substrate, which may be self-supporting or further supported by another material as is known in the art.  Embodiments of the invention include a conductive layer 404 which is disposed on and/or combined with the base substrate layer 402.  Typically, the conductive layer 404 comprises one or more electrically conductive elements that function as electrodes.  An operating sensor 400 typically includes a plurality of electrodes such as a working electrode, a counter electrode and a reference electrode.  Other embodiments may also include a plurality of working and/or counter and/or reference electrodes and/or one or more electrodes that performs multiple functions, for example one that functions as both as a reference and a counter electrode.

[0074] As discussed in detail below, the base layer 402 and/or conductive layer 404 can be generated using many known techniques and materials. In certain embodiments of the invention, the electrical circuit of the sensor is defined by etching the disposed conductive layer 404 into a desired pattern of conductive paths. A typical electrical circuit for the sensor 400 comprises two or more adjacent conductive paths with regions at a proximal end to form contact pads and regions at a distal end to form sensor electrodes. An electrically insulating cover layer 406 such as a polymer coating can be disposed on portions of the sensor 400. Acceptable polymer coatings for use as the insulating protective cover layer 406 can include, but are not limited to, non-toxic biocompatible polymers such as silicone compounds, polyimides, biocompatible solder masks, epoxy acrylate copolymers, or the like. In the sensors of the present invention, one or more exposed regions or apertures 408 can be made through the cover layer 406 to open the conductive layer 404 to the external environment and to, for example, allow an analyte such as glucose to permeate the layers of the sensor and be sensed by the sensing elements. Apertures 408 can be formed by a number of techniques, including laser ablation, tape masking, chemical milling or etching or photolithographic development or the like. In certain embodiments of the invention, during manufacture, a secondary photoresist can also be applied to the protective layer 406 to define the regions of the protective layer to be removed to form the aperture(s) 408. The exposed electrodes and/or contact pads can also undergo secondary processing (e.g. through the apertures 408), such as additional plating processing, to prepare the surfaces and/or strengthen the conductive regions.

Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Brister, Yang, and Goodwin such that various insulation layers comprising polyimide, metals, and apertures are utilized with working, counter, and reference electrodes in order to open the biosensor to the external environment to allow an analyte such as glucose to permeate the layers of the sensor, as evidence by Huang. Examiner also argues that the recited layer configuration would be further obvious to PHOSITA when the invention was filed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Additionally, PHOSITA would have had predictable success modifying Brister, Yang, Goodwin, and Huang to incorporate second, third, and fourth metals St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Brister and Ho, as applied to claim 4 above, in view of Le Neel.
With respect to claim 25, Brister and Ho teach analyte sensor apparatus as established above. Brister also teaches the first contact pad and the second contact pad for electrical connection to a monitor (par.0214 “conductive wires or traces that electrically connect the electrochemically reactive surface to connectors (for connecting the sensor to electronics) or to the electronics”). 
Although Brister does not explicitly teach the recited arrangement (“...on a same side of the sensor so as to face in a same direction...”), it would have been obvious to PHOSITA when the invention was filed to modify the arrangement of Brister’s conductive wires/traces since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
However, Brister and Ho do not teach the substrate comprises glass, and the metal composition is peeled from the glass.
Le Neel teaches the substrate comprises glass (abstract “peeling away the micro-sensor from the glass carrier substrate”), and the metal composition is peeled from the glass (par.0025 “metal organic chemical vapor deposition”).
Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Brister and Ho to utilize a glass substrate and metal peeled from the glass in order to protect fluid chemical reagent from degradation during fabrication of the micro-sensor and achieve flexibility, as evidence by Le Neel (see abstract).

Response to Arguments
Applicant’s arguments with respect to the prior art rejections raised in the previous office action have been considered but are moot in view of the new combination of references applied in the current office action that were necessitated by amendment (see underlined portions in prior art section above). Therefore, applicant’s arguments as they pertain to claims 4-11 and 23-25 are moot. Furthermore, Examiner maintains the prior art rejections made to independent claim 7, and all dependent claims thereof. Examiner notes that claim 7 recites “...or the sensor further comprises a base layer attached to the counter electrode and physical vapor deposited metal on the base layer, the physical deposited metal removed from a rigid substrate,” which, when taking into consideration broadest reasonable interpretation, is not actually required as these limitations are not positively recited. Accordingly, the previous prior art rejection that addresses the limitations prior to “or” are maintained. In any case, Examiner cites new references in the current office action that sets forth the limitations after “or”, i.e. removing physical vapor deposited metal removed from a rigid substrate is known (see Ho and Le Neel). 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PUYA AGAHI/Primary Examiner, Art Unit 3791